Citation Nr: 1810094	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-44 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral hearing loss on an extraschedular basis in excess of 10 percent from May 9, 2014.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the RO in St. Louis, Missouri, which denied reopening service connection for right ear hearing loss, denied a compensable rating for the service-connected left ear hearing loss, and denied entitlement to a TDIU.  

The Veteran requested a Board hearing in a November 2010 substantive appeal filed via VA Form 9.  In an April 2011 Statement (dated February 2011), the Veteran withdrew the request for a Board hearing.  As such, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).

In a May 2014 decision, the Board reopened and granted service connection for right ear hearing loss, and remanded the issues of an increased rating for left ear hearing loss and a TDIU to the RO for further development.

In a December 2016 decision, the Board denied a schedular compensable rating for left ear hearing loss prior to May 9, 2014, and denied a schedular rating in excess of 10 percent from May 9, 2014 forward.  The Board's December 2016 decision also indicated that the question of extraschedular rating for bilateral hearing loss had been raised, though with no reasons and bases to support such purported finding, and remanded the matter to the RO to include for referral to the VA Under Secretary for Benefits or the VA Director of Compensation and Pension Service for adjudication of the extraschedular question under 38 C.F.R. § 3.321(b)(1) (2017).  

In September 2017, without referral to the VA Under Secretary for Benefits or the VA Director of Compensation and Pension Service for adjudication under 38 C.F.R. § 3.321(b)(1), the RO issued a Supplemental Statement of the Case (SSOC) purporting to deny an extraschedular rating for bilateral hearing loss and denied a TDIU, and returned the matter to the Board for appellate consideration.  Unfortunately, for the reasons discussed below, the Board must once again remand the matter to the RO for adjudication under 38 C.F.R. § 3.321(b)(1).  

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The issues of entitlement to an extraschedular rating for bilateral hearing loss and a TDIU are REMANDED to the RO.  


REMAND

Extraschedular Consideration for Bilateral Hearing Loss

Subsequent to the December 2016 Board remand in this case, the United States Court of Appeals for Veterans Claims (Court) recently held that the schedular rating criteria for hearing loss contemplates the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, which effects VA's audiometric examinations are designed to measure as it measures a veteran's ability to hear certain frequencies at specific volumes and to understand speech.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).  The Court also noted its past holdings that require the Board to consider referral for extraschedular consideration only "'[w]here there is evidence in the record that shows exceptional or unusual circumstances or where the veteran has asserted that a schedular rating is inadequate.'"  Doucette, 28 Vet. App. at 369 (citing Yancy v. McDonald, 27 Vet. App. 484, 493 (2016) (quoting Colayong v. West, 12 Vet. App. 524, 536 (1999))).

Under 38 C.F.R. § 3.321(b)(1), disability ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 
27 Vet. App. at 494-95.

As discussed above, the Board's December 2016 decision found that the Veteran's symptoms of bilateral hearing loss did not meet the schedular rating criteria for a rating in excess of 10 percent for the period from May 9, 2014, and the claim for an increased rating for bilateral hearing loss from May 9, 2014 was denied.  The Board in December 2016 purported to find that the issue of an extraschedular rating for bilateral hearing loss under 38 C.F.R. § 3.321(b)(1) had been raised by the record and remanded the question to the RO for action that included referral to the VA Under Secretary for Benefits or the VA Director of Compensation and Pension Service for adjudication pursuant to 38 C.F.R. § 3.321(b)(1).  Although the Board's December 2016 decision indicated that the issue of extraschedular consideration for bilateral hearing loss had been raised by the record, it is unclear upon what evidence the Board based its finding, as such bare referral was unsupported with any reasons or bases, and it is not evidence from the record what evidence would suggestion extraschedular symptoms or impairment to raise such a claim for referral.  

Nonetheless, because the Board's prior December 2016 decision purported to find that the question of extraschedular consideration for bilateral hearing loss had been raised, and because the RO purported to deny an extraschedular rating and returned the matter to the Board, without referral to the VA Under Secretary for Benefits or the VA Director of Compensation and Pension Service for adjudication under 38 C.F.R. § 3.321(b)(1), the Board is now remanding the matter only for VA Under Secretary for Benefits or VA Director of Compensation and Pension Service adjudication in order to satisfy the due process requirements for such adjudication.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

The Board is not by this remand suggesting that a particular outcome might be warranted from the adjudication by the VA Under Secretary for Benefits or VA Director of Compensation and Pension Service, but only that such extraschedular adjudication is required under 38 C.F.R. § 3.321(b) before the Board can decide the question of extraschedular rating for bilateral hearing loss.  

The issue of entitlement to a TDIU is inextricably intertwined with the adjudication of the issue of an extraschedular rating for bilateral hearing loss.  Accordingly, the issues of extraschedular rating for bilateral hearing loss and a TDIU are REMANDED for the following actions:

1.	In accordance with 38 C.F.R. § 3.321(b)(1), refer the question of extraschedular rating for bilateral hearing loss to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication.

2.	Thereafter, readjudicate the issues of an extraschedular rating for bilateral hearing loss and entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







